        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 1 of 41



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNIVERSAL ATLANTIC SYSTEMS,                                 Case No. 17-4660

                                  Plaintiff,

v.

HONEYWELL INTERNATIONAL INC.,

                                Defendant.

                                 [PROPOSED] ORDER

      AND NOW, this _______ day of _______________, 2019, upon consideration of

Defendant and Counterclaimant Honeywell International Inc.’s (“Honeywell”) Motion to

Exclude Testimony of Stephen Scherf Pursuant to Daubert v. Merrell Dow Pharmaceuticals,

Inc. IT IS HEREBY ORDERED that Defendant Honeywell’s Motion to Exclude Testimony of

Stephen Scherf Pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., is GRANTED.


                                                   BY THE COURT:




                                                   WENDY BEETLESTONE, J.




                                               1
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 2 of 41
                                                   

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNIVERSAL ATLANTIC SYSTEMS,                                      Case No. 17-4660

                                         Plaintiff,

 v.

 HONEYWELL INTERNATIONAL INC.,

                                      Defendant.



              DEFENDANT HONEYWELL INTERNATIONAL INC.’S
      MOTION TO EXCLUDE THE EXPERT TESTIMONY OF STEPHEN SCHERF


       Defendant Honeywell International Inc. (“Honeywell”), by and through its attorneys,

respectfully moves to exclude the expert testimony of Stephen Scherf, proffered in this case by

Plaintiff Universal Atlantic Systems, Inc., for the reasons more fully stated in the attached

memorandum of law, which is incorporated here by reference.

       WHEREFORE, Defendant Honeywell International Inc. respectfully requests the Court

enter an order precluding Stephen Scherf from testifying at any trial of this matter.

       Honeywell respectfully requests oral argument on this motion.
           Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 3 of 41
 

    Dated: February 8, 2019          MARSHALL DENNEHEY WARNER
                                         COLEMAN & GOGGIN

                                     KEVIN E. HEXSTALL, ESQUIRE
                                     Attorney ID. No. 81248
                                     kehexstall@mdwcg.com
                                     2000 Market Street
                                     Suite 2300
                                     Philadelphia, PA 19103
                                     215-575-2600
                                     215-575-0856

                                              and

                                     GREENE ESPEL PLLP

                                     s/ Mark L. Johnson
                                     Mark L. Johnson, Reg. No. 0345520,
                                            pro hac vice
                                     Holley C. Horrell, Reg. No. 0399636,
                                            pro hac vice
                                     Anna M. Tobin, Reg. No. No. 395706,
                                            pro hac vice
                                     222 S. Ninth Street, Suite 2200
                                     Minneapolis, MN 55402
                                     mjohnson@greeneespel.com
                                     hhorrell@greeneespel.com
                                     atobin@greeneespel.com
                                     (612) 373-0830

                                     Attorneys for Defendant, Honeywell International
                                     Inc.




                                         2 
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 4 of 41
 

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNIVERSAL ATLANTIC SYSTEMS,                       Case No. 17-4660

                               Plaintiff,

v.

HONEYWELL INTERNATIONAL INC.,

                             Defendant.



            DEFENDANT HONEYWELL INTERNATIONAL INC.’S
     MEMORANDUM IN SUPPORT OF ITS MOTION TO EXCLUDE THE EXPERT
                  TESTIMONY OF STEPHEN SCHERF




                                             
             Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 5 of 41
                                                                       

                                                  TABLE OF CONTENTS


TABLE OF CONTENTS ................................................................................................................. i 

TABLE OF AUTHORITIES .......................................................................................................... ii 

I.    SCHERF IS NOT QUALIFIED TO OFFER OPINIONS BEYOND HIS ACCOUNTING
      EXPERTISE. ........................................................................................................................... 2 

II. SCHERF’S METHODOLOGY IN CALCULATING DAMAGES FROM THE LOSS OF
    EXISTING UAS CUSTOMERS IS FATALLY FLAWED. .................................................. 5 

      A.  Scherf’s Methodology for Determining the Average Life of a UAS Customer Is
          Unsound, and This Is the Linchpin of This Part of His Damages Model. ........................ 5 
      B.  Scherf’s Methodology Fails to Identify Profits or Revenues That Were Lost Because of
          Honeywell’s Alleged Breach, As Opposed to Other Factors. ......................................... 10 
      C.  Discrepancies in Scherf’s Data Make His Opinion Unreliable. ...................................... 15 
      D.  Scherf Has No Defensible Methodology to Support His Expense Deductions. .............. 17 
III. SCHERF’S METHODOLOGY IN CALCULATING DAMAGES FROM THE LOSS OF
     NEW, POTENTIAL UAS CUSTOMERS IS FATALLY FLAWED. ................................. 19 

IV. SCHERF’S METHODOLOGY FOR CALCULATING RE-INVESTMENT COSTS ON
    EXISTING RAVEN ANALOG EQUIPMENT IS ALSO FLAWED. ................................. 23 

      A.  Scherf Has No Sound Methodology for Identifying and Calculating Replacements Cost
          Damages for past Replacements...................................................................................... 23 
      B.  Scherf Cannot Testify on Millions of Dollars in Future Damages “Exposure.” ............. 26 
V. SCHERF’S CALCULATION OF EMPLOYEE COSTS ATTRIBUTABLE TO THE
   ALLEGED BREACH IS LIKEWISE FATALLY FLAWED. ............................................. 27 




                                                                      i
             Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 6 of 41
 

                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Federal Cases

Am. Key Corp. v. Cole Nat’l Corp.,
   762 F.2d 1569 (11th Cir. 1985) ...............................................................................................23

Am. Power, LLC v. Speedoco, Inc.,
   No. 1:15-2091, 2017 WL 4084060 (M.D. Pa. Jan. 17, 2017) .................................................17

Benjamin v. Peter’s Farm Condo. Owners Ass’n,
   820 F.2d 640 – 43 (3d Cir. 1987)...............................................................................................9

Bruno v. Bozzuto’s, Inc.,
   311 F.R.D. 124 (M.D. Pa. 2015) ........................................................................................19, 30

Calhoun v. Yamaha Motor Corp., U.S.A.,
   350 F.3d 316 (3d Cir. 2003).....................................................................................................20

Daubert v. Merrell Dow Pharm. Inc.,
   509 U.S. 579 (1993) ......................................................................................................... passim

Dorman Prods., Inc. v. Paccar, Inc.,
   No. 13-6383, 2016 WL 4440322 (E.D. Pa. Oct. 17, 2016) .......................................................4

Elcock v. Kmart Corp.,
   233 F.3d 734 (3d Cir. 2000).......................................................................................................2

Ferris v. Penn. Fed’n Bhd. of Maint. of Way Employees,
   153 F. Supp. 2d 736 (E.D. Pa. 2001) .......................................................................................20

Fin. Cas. & Sur., Inc. v. Bonino,
   No. 11-4316, 2015 WL 6442412 (D.N.J. Oct. 22, 2015) ........................................................26

Holbrook v. Lykes Bros. S. S. Co.,
   80 F.3d 777 (3d Cir. 1996).........................................................................................................3

JMJ Enters., Inc. v. Via Veneto Italian Ice, Inc.,
   No. 97-0652, 1998 WL 175888 (E.D. Pa. Apr. 15, 1998) .........................................................9

Legendary Art, LLC v. Godard,
   No. 11-0674, 2012 WL 3550040 (E.D. Pa. Aug. 17, 2012) ....................................................23

Main St. Mortgage, Inc. v. Main Street Bancorp, Inc.,
   158 F. Supp. 2d 510 (E.D. Pa. 2001) .........................................................................................4




                                                                  ii 
              Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 7 of 41
 

Malletier v. Dooney & Bourke, Inc.,
   525 F. Supp. 2d 558 – 66 (S.D.N.Y. 2007)..............................................................................23

McLeod v. Dollar Gen.,
  No. 13-3113, 2014 WL 4634962 (E.D. Pa. Sept. 16, 2014) ....................................................23

MicroStrategy Inc. v. Bus. Objects, S.A.,
   429 F.3d 1344 – 55 (Fed. Cir. 2005)........................................................................................14

Nat’l Controls Corp. v. Nat’l Semiconductor Corp.,
   833 F.2d 491 (3d Cir. 1987).....................................................................................................13

Out-A-Sight Pet Containment, Inc. v. Radio Sys. Corp.,
   No. CIV.A. 01-5775, 2004 WL 1562556 (E.D. Pa. July 9, 2004)...........................................10

Rosenberg v. DVI Receivables, XIV, LLC,
   No. 12-CV-22275, 2012 WL 12915304 (S.D. Fla. Dec. 18, 2012) ...........................................9

S. J. Groves & Sons Co. v. Warner Co.,
    576 F.2d 524 (3d Cir. 1978).....................................................................................................14

Sterling v. Redevelopment Auth. of City of Philadelphia,
    836 F. Supp. 2d 251 (E.D. Pa. 2011), aff’d, 511 F. App’x 225 (3d Cir. 2013) .........................9

In re TMI Litig.,
    193 F.3d 613 (3d Cir. 1999).................................................................................................2, 20

U.S. Bank, Nat’l Assoc. v. Rosenberg,
   No. 12-723, 2014WL 12772053 (E.D. Pa. Sept. 2, 2014) .........................................................2

United States v. City of Miami,
   115 F.3d 870 (11th Cir. 1997) .................................................................................................17

Ware v. Rodale Press, Inc.,
  322 F.3d 218 (3d Cir. 2003).....................................................................................................27

ZF Meritor LLC v. Eaton Corp.,
   646 F. Supp. 2d 663 (D. Del. 2009), aff’d, 696 F.3d 254 (3d Cir. 2012) ..................................8

ZF Meritor, LLC v. Eaton Corp.,
   696 F.3d 254 (3d Cir. 2012)...................................................................................................1, 9

Rules

Fed. R. Civ. P. 26(a)(2)(A) ............................................................................................................22

Federal Rule of Evidence 702 ..................................................................................................1, 2, 3

Rule 703 .........................................................................................................................................23


                                                                        iii 
Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 8 of 41
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 9 of 41
                                                   

       UAS seeks to present purported expert testimony from Stephen Scherf, who would opine

that Honeywell’s alleged breach caused more than $16 million in damages to UAS. Scherf

calculates these purported damages in four separate buckets: (1) identified UAS customers lost

because of Honeywell, (2) potential new customer opportunities missed because of Honeywell, (3)

costs of UAS equipment that has been or may have to be replaced because of Honeywell, and

(4) employee expenses incurred because of Honeywell. Scherf does not reach his conclusions

based upon any experience or expertise in the relevant industry. Indeed, he has none. Nor does he

reach his conclusions by subjecting the evidence in this case to any sort of methodologically-sound

review and analysis. Instead, he gets there through a mix of blind faith in anything UAS

management tells him, a presumption Honeywell caused all bad things after September 2014, and

basic arithmetic. As demonstrated below, the assumptions and methodologies that undergird

Scherf’s approach to all of these categories of supposed damages are fatally flawed, rendering his

opinions entirely unreliable. His testimony would not be helpful to the finder of fact. It must be

excluded in its entirety under Daubert and its progeny.

                                          ARGUMENT

       When considering expert testimony, the Court acts “as a gatekeeper to ensure that the

expert’s opinion is based on the methods and procedures of science rather than on subjective belief

and unsupported speculation.” ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 290 (3d Cir. 2012)

(internal quotation marks omitted). Federal Rule of Evidence 702 governs the admissibility of

expert testimony, allowing such testimony if “(a) the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product of




                                                 1
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 10 of 41
 

reliable principles and methods; and (d) the expert has reliably applied the principles and methods

to the facts of the case.”

        Courts interpret Rule 702 to “embod[y] three distinct substantive restrictions on the

admission of expert testimony: qualifications, reliability, and fit.” Elcock v. Kmart Corp., 233 F.3d

734, 741 (3d Cir. 2000). The proponent of the expert evidence must show that these factors are

satisfied by a preponderance of the evidence. See In re TMI Litig., 193 F.3d 613, 663 (3d Cir.

1999). In sum, “[a]n expert must demonstrate that he has good grounds for the opinion (i.e., the

opinion is based on methods and procedures of science, not subjective belief) and a reasonable

degree of certainty regarding the opinion.” U.S. Bank, Nat’l Assoc. v. Rosenberg, No. 12-723,

2014WL 12772053 (E.D. Pa. Sept. 2, 2014) (citing Daubert v. Merrell Dow Pharm. Inc., 509 U.S.

579, 590 (1993)). UAS cannot meet its burden.

I.      SCHERF IS NOT QUALIFIED TO OFFER OPINIONS BEYOND HIS
        ACCOUNTING EXPERTISE.

        Scherf seeks to offer a multitude of opinions on causation, the qualities of certain video

surveillance hardware and software, and the market for video surveillance equipment and services.

For example, he would opine that the assumed breach left UAS with “a compromised analog

product” and no IP Video product to offer to existing customers “that wished to switch to IP Video”

or who “were opening new facilities” and wanted “to have analog alongside digital, both managed

by a single platform.” Ex. A (hereinafter Scherf Rep.) at 9. All of this, he says, caused “an increase

in the attrition rate of existing customers.” Id.; see also Ex. B (hereinafter Scherf Tr.) at 40 – 41

(“Q. Did you assume that the breach led to the loss of customers or do you have a professional

opinion, based on experience or training, that the breach led to the loss of customers?” “A. I have

an opinion that the breach led to the loss of customers based on my analysis.”). Scherf would

further opine that the assumed breach created a negative market reality for UAS and that “it is


                                                  2
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 11 of 41
 

reasonable to expect that this harm will have an additional negative impact (increase) on customer

attrition.” Scherf Rep. at 16. He would opine that “[o]nly Honeywell could integrate their Raven

analog and proposed IP product,” and that the “assumed breach caused UAS to become a

‘follower’ in the Video IP space . . . rather than remain an ‘innovator’ and a market leader.” Id. at

16 – 17. He would opine that if Honeywell had delivered a Raven IP product, then UAS “would

have had a future proofed offering and therefore would have maintained its market leader status in

the video services space within the industry.” Id. at 17.

       Scherf has no expertise that qualifies him to offer any of these opinions. He is an

accountant. See id. at App. A (Resume). In his life, he has had “less than a half a dozen” clients in

the security alarm or video surveillance industry—none of whom he can recall by name. Scherf

Tr. at 8 – 10. He has no expertise on video surveillance technology, video monitoring systems, or

video reporting systems, and no prior training or professional experience in marketing to the

monitoring and security industry. Id. at 15 – 16, 38 – 39. Before this case, the only time he had

even seen a video surveillance DVR or NVR was when he provided professional services to

tanning salons that had such equipment. Id. at 19. He does not know the differences between an

analog video surveillance system and an IP video surveillance system, or why a customer might

choose one over the other. Id. at 16 – 17. He has never, prior to this case, attempted to ascertain

the reasons why a customer might leave a vendor in this industry. Id. at 14. Nor is he a “software

development person.” Id. at 14 – 15.

       An expert must, at a minimum, possess “knowledge, skill, experience, training, or

education” in the area on which the expert seeks to opine. Fed. R. Evid. 702. While the Third

Circuit employs a “liberal approach to admitting expert testimony,” Holbrook v. Lykes Bros. S. S.

Co., 80 F.3d 777, 782 (3d Cir. 1996), this does not give carte blanche for an expert to testify to



                                                  3
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 12 of 41
 

anything he or she may wish to, which would deplete the very meaning of expert testimony. In

Main St. Mortgage, Inc. v. Main Street Bancorp, Inc., 158 F. Supp. 2d 510 (E.D. Pa. 2001), the

defendant moved to exclude expert testimony on damages by a CPA who—like Scherf—had no

experience in the relevant industry. Although the Court declined to exclude the expert based on

the concession that no such opinion was being offered in that case, it made clear that such an expert

would not have been allowed to opine on causation: “Were he being offered as an expert as to the

inner workings of the mortgage industry, we might conclude that he lacked the proper

qualifications. However, as Plaintiff’s counsel articulated at Oral Argument, [the expert] is not

testifying as a trademark expert or saying that the decline in Plaintiff’s business is attributable to

the Defendant’s allegedly infringing conduct.” Id. at 513 (emphasis added).

        Scherf is doing exactly what the Main Street Mortgage court cautioned against. In contrast

to quantifying the alleged financial impact of a purported increase in UAS’s customer attrition,

Scherf offers opinions on why video surveillance customers terminate in the first place and why

potential customers might avoid UAS’s technology. Courts routinely exclude experts whose

opinions stray outside their domain. See e.g., Dorman Prods., Inc. v. Paccar, Inc., No. 13-6383,

2016 WL 4440322, at *14–16 (E.D. Pa. Oct. 17, 2016) (expert with general expertise in design,

but no experience in headlight design, could not testify to validity of headlight patent). Because he

has no experience, training, or skill in the video surveillance and security industry, Scherf cannot

opine on causation, the effects of the alleged breach, the impediments to UAS’s growth in the

industry, the purported problems with the Honeywell Raven analog system, or anything else

outside his accounting expertise (to the extent he is permitted to testify at all).




                                                   4
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 13 of 41
 

II.    SCHERF’S METHODOLOGY IN CALCULATING DAMAGES FROM THE LOSS
       OF EXISTING UAS CUSTOMERS IS FATALLY FLAWED.

       A.      Scherf’s Methodology for Determining the Average Life of a UAS Customer
               Is Unsound, and This Is the Linchpin of This Part of His Damages Model.

       The heart of Scherf’s damages opinion is the statement that “the average UAS customer

renews at least once and typically remains a customer for more than 10 years . . .” See Scherf Rep.

at 9. Scherf translates this into an opinion that every UAS customer would stay with UAS for a

“Life of Customer” of 120 months. He uses this as a proxy for causation: If a customer terminated

after the alleged breach on September 22, 2014, but before completing its fictional ten-year tenure,

then that customer is a source of money damages. See id. at Ex. 2. And he uses the 120-month Life

of Customer to calculate the damages: If a                   customer terminated after the alleged

breach, and after being a customer for twelve months, then Scherf opines that this customer would

have stayed another 108 months, paying         per month for a total of         . Scherf then takes

certain across-the-board deductions (discussed below) to get to damages. If Scherf had used a

shorter Life of Customer, it would have eliminated customers from his list and reduced the

damages attributed to each remaining customer. Scherf Tr. at 100 – 102. Through this simplistic

methodology, Scherf identifies more than             specific UAS customers whose departures

purportedly caused more than $10.3 million in damages to UAS. See Scherf Rep. at Ex. 2.

       Given the centrality of the 120-month Life of Customer, one might have expected Scherf

to have been rigorously tested and methodologically supported this part of his opinion. But Scherf

did nothing to calculate the average life of a UAS customer using any data set provided by UAS.

Scherf Tr. at 96 – 97. He did not even seek information that would have allowed him to calculate

the average life of a UAS customer. Id. at 99. He did not try to determine whether a given type of

customer might have a different expected life from that of other customers. He did not, for

example, attempt to determine whether a corporate                                 restaurant might

                                                 5
Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 14 of 41
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 15 of 41
 

Id. at 82. Pressed on how many of the customers would need to have stayed for him to be

“comfortable” with this opinion, he responded as follows:

       Look, I don’t have the data to answer that question. My data that I ultimately worked with
       to come up with damages was a paired down sort. So, once I did that sort, got comfortable
       with the ten year life, I then condensed that in my Excel spread sheet and, you know, left
       it there but didn’t analyze it. So, because those were customers that were there for longer
       than ten years. So, I, you know, felt comfortable that the ten-year assumption was an
       appropriate assumption based on that analysis.

Id. at 82 – 83 (emphasis added); see also id. at 92 – 93. UAS and Scherf have not produced the

manipulated version of the data that Scherf used to “get comfortable” with his 120-month Life of

Customer opinion. Id.

       When asked whether he felt it reasonable to use a ten-year life for all UAS customers,

given that the data on which he himself relied seem to show that only small minority of terminated

customers stayed that long, Scherf argued that the data were flawed. That spreadsheet identifies

only lost customers, which Scherf said could lower the apparent average life because current

customers would not be listed. Id. at 94 – 95. In addition, the spreadsheet on which he relied starts

at 1999, which might artificially cut short the apparent lives of older UAS customers. Id. at 74 –

75. Whatever the shortcomings of Deposition Exhibit 409, that document is the only set of data

that Scherf used to “get comfortable” with the claim of UAS management that UAS customers

stay for 10 years. He sought and reviewed nothing else. Id. at 99.

       This points to the core flaw in Scherf’s methodology—a flaw that is repeated throughout

his report. Scherf takes whatever factual claims are presented to him by UAS management, gets

subjectively “comfortable” with them through some undisclosed methodology, and then adopts

them as his opinions—regardless of any contrary evidence. Id. at 95 – 96. Scherf described this

methodology succinctly at his deposition:




                                                 7
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 16 of 41
 

       Q. So, the two people at UAS you talked about are per your foot note, 19, Mr. McGurk and
       Mr. Elkins about this issue?

       A. Correct.

       Q. They each told you the average life is ten years or more?

       A. They told me it was in excess of ten years.

       Q. But just to be clear, you became comfortable that that was accurate based on your review
       of this - - of UAS RMR by quarter, the spread sheet we’ve been looking at, 409?

       A. Right. Recognizing what that data represents, yes.

       Q. And you didn’t look at any other data to verify that?

       A: No, I didn’t have that data. That data wasn’t produced in litigation.

       Q. Did you ask for it from UAS?

       A. No. I didn’t think I needed to.

Id. at 98 – 99 (objection omitted). As a result, the only apparent methodological foundation for

Scherf’s opinion that the average UAS customer stays for ten years is the word of UAS executives

and a spreadsheet that—however flawed—seems to show something very different.

       An expert cannot base an opinion on whatever a party tells him to assume or believe.

Rather, the expert has an obligation to ensure that the opinion is based in facts and corroborated

through some reliable methodology. For example, in ZF Meritor LLC v. Eaton Corp., 646 F. Supp.

2d 663, 667 (D. Del. 2009), aff’d, 696 F.3d 254 (3d Cir. 2012), the plaintiff’s expert based a

damages opinion on a profit-and-loss projection that had been prepared by the plaintiff itself. The

court excluded the opinion because it was based on information that the plaintiff provided, and

that the expert simply took for granted without deeper analysis:

       Although the court does not disagree with the general proposition that an expert
       may construct a reasonable offense-free world as a yardstick for measuring what,
       hypothetically, would have happened ‘but for’ the defendant’s unlawful activities



                                                8
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 17 of 41
 

        . . . Dr. DeRamus did not construct his own world. He did not use actual financial
       data in order to project the 2000 estimates. He did not apply his own assumptions,
       based upon his expertise, to any financial data in order to project the 2000 estimates.
       In short, Dr. DeRamus relied on the 2000 estimates without knowing either the
       qualifications of those who actually prepared them or the validity of the underlying
       data and assumptions upon which the 2000 estimates were based.

ZF Meritor, 646 F. Supp. at 667; see also Sterling v. Redevelopment Auth. of City of Philadelphia,

836 F. Supp. 2d 251, 272–73 (E.D. Pa. 2011), aff’d, 511 F. App’x 225 (3d Cir. 2013) (excluding

a CPA’s opinion on economic losses resulting from a property dispute where the expert relied

solely on the plaintiff’s own projections without independently investigating their reasonableness);

Benjamin v. Peter’s Farm Condo. Owners Ass’n, 820 F.2d 640, 642 – 43 (3d Cir. 1987) (excluding

expert testimony on earnings losses based solely on the plaintiff’s “personal belief” as to his

earnings potential). Where an “expert’s opinion is so fundamentally unsupported that it can offer

no assistance to the jury,” the opinion must be excluded. Sterling, 836 F. Supp. 2d at 272; see also

JMJ Enters., Inc. v. Via Veneto Italian Ice, Inc., No. 97-0652, 1998 WL 175888, at *6 (E.D. Pa.

Apr. 15, 1998) (expert’s opinion “must have some connection to existing facts” and “expert

testimony that ignores existing data and is based on speculation is inadmissible.”).

       Scherf should be aware of all of this. In Rosenberg v. DVI Receivables, XIV, LLC, No. 12-

CV-22275, 2012 WL 12915304, at *2 (S.D. Fla. Dec. 18, 2012), Scherf himself was precluded

from testifying that a plaintiff’s loss of income, drop in credit scores, loss of reputation, and loss

of business opportunities were attributable to the alleged wrongdoing in that case. There, “Scherf

fail[ed] to articulate the methodology relied upon, or any facts or analysis at all, to support his

conclusion that Plaintiff would have earned $1,113,125 in income but for” the wrongdoing alleged

in that case. Id. The only information Scherf obtained to support his views on these matters was

“conversations with Plaintiff and his wife.” Id. As a result, “Scherf did not engage in the type of

independent analysis required under Daubert” so his testimony was excluded. Id.

                                                  9
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 18 of 41
 

       In another case, Scherf served as an expert for the plaintiff, a defunct manufacturer of

electronic dog fence systems. See Out-A-Sight Pet Containment, Inc. v. Radio Sys. Corp., No.

CIV.A. 01-5775, 2004 WL 1562556, at *1 (E.D. Pa. July 9, 2004). Scherf initially opined that the

company would have experienced year-over-year sales growth of 47%, but for the defendant’s

actions. Id. The sole basis for that number was the plaintiff’s own projections, which Scherf had

failed to corroborate using any reliable methodology. Id. The court found Scherf’s opinion

unreliable, but it allowed Scherf to submit a revised expert report. Id. In his revised report, Scherf

continued to use his 47% number, now supported by the testimony of a single witness who had

suggested growth rates as high as 50% to 100% per year. Id. *2. Again, Scherf used no

methodologically sound approach to verify that these figures were applicable. See id. He had not,

for example, accounted for the fact that such past growth rates might have been driven by unique

circumstances that were unlikely to be repeated. Id. For these reasons, the court found “an absence

of ‘good grounds on which to find the data reliable,’” and it excluded Scherf’s opinions. Id. at *3

(quoting In re Paoli R.R. Yard PCB Litigation, 35 F.3d 717, 748–49 (3d Cir. 1994)).

       Scherf’s opinion that UAS customers stay for 120 months fares no better. It is based

entirely on conversations with UAS management, untested by any reliable methodology and

uncorroborated by independent evidence. Scherf’s 120-month opinion, and the damages model he

builds upon it, must be excluded.

       B.      Scherf’s Methodology Fails to Identify Profits or Revenues That Were Lost
               Because of Honeywell’s Alleged Breach, As Opposed to Other Factors.

       Based entirely on his 120-month Life of Customer opinion, Scherf identifies a list of more

than        former UAS customers who he opines are sources of money damages resulting from

Honeywell’s alleged breach. His list includes every customer lost after the alleged breach (unless

it had already been with UAS for ten years or more)—regardless of why they left. Scherf Tr. at 48


                                                 10
Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 19 of 41
             Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 20 of 41
 

UAS has disclaimed the accuracy of these reports, see, e.g., Ex. E (Christie Tr.) at 125 – 126, they

suggest that the most significant drivers of attrition were customers going out of business or

moving. See Ex. D (Dep. Ex. 49) at Data Tab under “Loss.” In addition, UAS’s bankers inquired

in 2016 about the spike in UAS’s attrition rate. In response, UAS explained that the increased

attrition resulted from (1) the acquisition of a major customer by a new owner that took its security

monitoring in-house, and (2) the sale of hundreds of corporate-owned                           stores. Ex. E

(Christie Tr.) at 144 – 147; Ex. G (Dep. Ex. 53). UAS made no mention of Honeywell. Id. UAS

also produced documents in which its own customer service representatives recorded specific

reasons for customer terminations that occurred after the alleged breach. See, e.g., Ex. H (Dep. Ex.

260). Scherf considered none of these. See Scherf Rep. at App. B (Documents Considered).

           Nor did Scherf conduct any independent analysis to confirm that it was appropriate to treat

all             customers on his list as having left because of Honeywell. Scherf Tr. at 49 – 50. He

conducted no research into the industries UAS serves or into specific UAS customers to try to

determine whether customers might have terminated for reasons unrelated to Honeywell Id. at 45,

47 – 48. Scherf blames Honeywell for the loss of nearly                                 accounts since late

2014, accounting for almost                       of the alleged damages reported on Scherf’s Exhibit 2. But

Scherf did not so much as conduct a Google search                                                  to see if the

reported increase in                             attrition might be explained by factors independent of

Honeywell. Id. at 46 – 48. Had he done so, he might have found news reports that thousands of

                    restaurants closed from 2015 to 2018.2 At a minimum, this would warrant further




                                              
      2
              See,         e.g.,                                                                           and
                                                                                              . 

                                                          12
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 21 of 41



study to determine whether the nearly                            terminations identified by Scherf are

appropriately viewed as sources of damages from Honeywell’s alleged breach.

       Instead of digging into any of this, Scherf again used a methodologically and legally

untenable shortcut. He first assumed (as discussed above) that all UAS customers stay 120 months.

If a customer had been with UAS for 18.95 months, Scherf calculated that it would have stayed

another 101.05 months but for the breach. Scherf multiplied that 101.05 times the monthly fee it

had paid UAS for service. Scherf at 108–110. Rather than removing any customer from his list to

account for non-Honeywell-related terminations, Scherf then attempted to account for unrelated

attrition by performing the following arithmetic on the revenues anticipated from each customer:

       And then I calculate that out and I say okay, there’s - - for the first year there’s a
           percent attrition rate. The second year there’s another          percent attrition rate.
       The third year there’s another            percent attrition rate, the fourth year there’s
       another       percent attrition rate, all the way through to get to how many years are
       in 101 months. So, you, you know, so every year, the              gets hit by another
       percent attrition. So, in round terms, as we’re describing it, the         in the first year
       is   times      . In the second year, it’s     times . times         , et cetera, et cetera.

Scherf Tr. at 110 – 111. Scherf thus pretends that all         customers on his list would have stayed

a full ten years, but for the alleged breach, and that they would have simply paid           less for their

UAS services each year. Id. at 113 – 114.

       This makes absolutely no sense. Scherf himself admits that customers who terminate

disappear and stop paying altogether. Id. at 114. They do not stick around for ten years paying

    less each year. As a result, the only methodologically and legally sound way to determine

UAS’s damages from identified customer terminations would be to identify the customers who

terminated because of the alleged breach of contract. See Nat’l Controls Corp. v. Nat’l

Semiconductor Corp., 833 F.2d 491, 496 (3d Cir. 1987) (confirming under Pennsylvania law that

damages sought must be a “proximate consequence of the breach” and experienced losses need to



                                                   13
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 22 of 41
 

“be allocated between those caused by the defendant’s breach and those not”); S. J. Groves & Sons

Co. v. Warner Co., 576 F.2d 524, 527 (3d Cir. 1978) (“if the loss caused by a breach cannot be

isolated from that attributable to other factors, no damages may be awarded”); see also

MicroStrategy Inc. v. Bus. Objects, S.A., 429 F.3d 1344, 1354 – 55 (Fed. Cir. 2005) (approving

exclusion of damages expert who ignored other factors that may have contributed to plaintiff’s

losses and attributed them all to defendants’ actions). Scherf did not even attempt to do this.

       Scherf’s approach is also absurd because it fails to account for the fact that some of the

customers who purportedly terminated later returned and are again paying UAS monthly fees. For

example, Scherf identifies more than                          restaurants that purportedly terminated

after the alleged breach in late 2014, leading to more than           in alleged damages. See Scherf

Rep. at Exhibit 2. But Scherf admitted at his deposition that these                        locations

subsequently renewed their accounts with UAS and are again paying monthly fees. Scherf Tr. at

134 – 135. Scherf does not know whether other customers on his list that have similarly returned

to UAS. Id. at 139. But Scherf did nothing in his Exhibit 2 to account for this; instead, he expects

that other calculations elsewhere in his report would somehow “offset” this by treating these

returning customers as new customers. Id. at 138 – 139.

       Thus, far from quantifying damages flowing from Honeywell’s alleged breach, Scherf has

simply developed a list of UAS customers that may or may not have left because of Honeywell,

and that may or may not have subsequently returned to UAS. He then performed some questionable

arithmetic to transform these purported terminations into a $10.3 million damages number.

Nothing about this approach can lead to a remotely reliable answer to the question—what money

did UAS lose because of Honeywell’s alleged breach? This part of Scherf’s opinion must be

excluded.



                                                 14
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 23 of 41
 

       C.     Discrepancies in Scherf’s Data Make His Opinion Unreliable.

       Even if Scherf’s methodology were sound, and it is not, the data he uses to arrive at his

opinion on damages due to lost customers are not reliable. Part of Scherf’s report relies on a

spreadsheet entitled “Honeywell Raven Units Purchased from 2010-2014,” which identifies every

“Raven” unit installed from mid-2008 to mid-2018 and the associated costs and revenues. See Ex.

I (Dep. Ex. 281). Cross referencing that spreadsheet against Scherf’s Exhibit 2 reveals that

hundreds of the customers that Scherf treats as sources of damages are duplicative or otherwise

erroneous. For example:

      Scherf’s Exhibit 2 identifies more than                            restaurants that UAS installed

       after June 2008 and that terminated after the alleged breach, accounting for more than

               of his purported damages. But Deposition Exhibit 281 identifies fewer than

                     restaurants total that UAS installed after June 2008 and that ceased

       generating revenue by 2018. It is unclear where Scherf found the extra                 restaurants.

      Scherf’s Exhibit 2 identifies                  restaurant locations that were installed between

       2010 and terminated by April 2018, causing over                             in purported damages

       to UAS. But Deposition Exhibit 281 identifies only                         locations installed from

       2010 to June 2018. More than       of those were still generating revenue as of June 2018,

       meaning UAS lost only about                                , not       .

      Scherf’s Exhibit 2 identifies                      restaurants that supposedly became UAS

       customers in January 2015 and terminated in January 2016, leading to more than

       in purported damages. But according to Deposition Exhibit 281, only

       restaurants came online in January 2015 and terminated in January 2016.




                                                 15
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 24 of 41
 

These are just a few of many examples, but they suggest there are numerous bogus entries on

Scherf’s Exhibit 2 that have the effect of dramatically increasing the purported damages.

       In addition, Scherf (appropriately) purports to limit his damages analysis and opinions to

customers that used Honeywell machines. Scherf Rep. at 10 (“The damages calculation in this

category is limited to the specific UAS Honeywell video business as that business is the subject of

the dispute.”). But cross referencing Scherf’s Exhibit 2 against Deposition Exhibit 281 reveals

hundreds of instances where Scherf has charged damages against Honeywell for customers that

used non-Honeywell equipment. For example:

      According to Deposition Exhibit 281, UAS installed Raven systems at about

              sites from 2008 to 2018. Of these, only         were Honeywell machines. Scherf’s

       Exhibit 2 identifies                          sites that purportedly terminated, leading to

       damages he opines were caused by Honeywell.

      Deposition Exhibit 281 shows that UAS installed Raven systems at about

       Restaurants from 2008 to 2018, all of which were supplied by OzVision or OpenEye. Yet

       Scherf’s Exhibit 2 identifies multiple                 locations that terminated leading to

       damages he attributes to Honeywell.

      Deposition Exhibit 281 shows that UAS installed Raven systems at about

       Restaurants from 2008 to 2018. It shows that, with the exception of a single machine

       installed in 2010, all of these          locations used Ozvision or OpenEye equipment.

       Scherf’s Exhibit 2 identifies                       locations—all installed in 2012—that

       terminated leading to damages he attributes to Honeywell.

There are many other instances where Scherf is apparently charging damages to Honeywell related

to customers that—according to Exhibit 281—used competing equipment.


                                                16
          Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 25 of 41
 

         These and other irregularities may explain a much larger discrepancy between Scherf’s

opinions and reality. According to Scherf, the alleged breach caused UAS to lose almost

in monthly revenue from the end of 2014 to the end of 2018. See Scherf Rep. at Ex. 2. During this

same period, UAS’s monthly recurring revenue from its Raven video business actually grew by

almost        —from roughly             per month at the end of 2014 to almost               per month

at the end of 2018. See Ex. J (Scherf Rebuttal Report) at Ex. A.

         Daubert recognized numerous factors relevant to the reliability of an expert opinion,

including error rate. See Daubert, 509 U.S. at 593 – 94. Where “an expert’s testimony fails to meet

threshold reliability standards” because it “relies upon inaccurate or unverifiable data . . ., striking

expert evidence due to its reliance on questionable data is not a novel course of action among

Pennsylvania federal courts.” Am. Power, LLC v. Speedoco, Inc., No. 1:15-2091, 2017 WL

4084060, at *8 (M.D. Pa. Jan. 17, 2017); see also United States v. City of Miami, 115 F.3d 870,

873 (11th Cir. 1997) (“opinions derived from erroneous data are appropriately excluded”). There

can be no ambiguity surrounding the potential for error here. Scherf relies for his opinions on two

sets of UAS business records that are riddled with inconsistencies. Scherf made no attempt to

cross-reference the documents or to resolve these discrepancies. Why? That “would have taken a

bunch of time to re-sort and reconfigure the data to make it comparable.” Scherf Tr. 163 – 164.

Under Daubert, that is not good enough.

         D.     Scherf Has No Defensible Methodology to Support His Expense Deductions.

         After opining that UAS lost more than         million in revenues due to the alleged breach,

Scherf reduced that figure by             to get to his final damages number in the “lost customers”

category. While his calculations have not been provided, this apparently represents the salary and

benefits at         per year for one staffer to have joined UAS every six months starting in January

2015 (three months after the alleged breach). Scherf Rep. at 11 & Scherf Rep. Ex. 2 (final page).
                                                  17
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 26 of 41
 

Scherf deducts this to account for the incremental costs of labor that would have been necessary

for UAS to support all of these customers, had they not been lost due to the alleged breach.

       It is certainly appropriate to deduct the incremental expenses that would have been

necessary for UAS to service the customers that Scherf presumes were lost due to the alleged

breach. But, again, Scherf’s methodology was simply to ask UAS management how much to

subtract to account for incremental costs. To get “comfortable” with the numbers UAS provided,

Scherf walked around UAS’s offices and considered his own “knowledge of cost structures.” See

Scherf Tr. at 185 – 186; see also id. at 123 – 125. Asked whether this                    deduction

represents “an assumption” or part of his “opinion,” Scherf made clear it is the latter: “I call it a

determination of the proper incremental costs for the loss of those revenues.” Id. at 126 – 127.

       Had Scherf’s conducted an independent review and analysis of UAS business records, and

had such analysis revealed that it would have cost more for UAS to service this volume of “lost

customers,” then this category of damages would have been correspondingly reduced. But Scherf

did no such analysis. When asked if he performed analysis that “supports the idea that adding a

person every six months would have been the right amount,” or whether instead “you took that

from UAS and it sounded right,” Scherf responded, “I’m going to say I think that I took that from

UAS based upon my review and looking at the central station, that that seemed about right for

these number of customers.” Id. at 131. But Scherf had never been to a security monitoring

company’s central station before, id., and he has no prior experience determining what level of

staffing is necessary for a company in this industry to support a collection of video surveillance

customers, id. at 17 – 18. Scherf did not review business records to see how much UAS actually

pays the people who service its Raven customers to confirm that they make                   per year

instead of less or more. Id. at 125 – 126. Nor did he compare historical records to determine the



                                                 18
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 27 of 41
 

extent to which UAS’s employee costs had grown in the past to accommodate similar numbers of

customers. See id. at 128.

       Scherf’s methodology is thus, again, blind faith in whatever UAS’s owners and senior

executives tell him. “[E]xperts who use data in their reports without independently verifying the

accuracy or reliability of those figures fail to satisfy this Circuit’s reliability requirement. That

independent verification is particularly important where, as here, the contested experts lack

familiarity with the pertinent industry.” Bruno v. Bozzuto’s, Inc., 311 F.R.D. 124, 138 (M.D. Pa.

2015). Scherf’s unquestioning acceptance of UAS executives’ assumptions on incremental labor

costs cannot constitute independent investigation. This further renders his opinions unreliable.

III.   SCHERF’S METHODOLOGY IN CALCULATING DAMAGES FROM THE LOSS
       OF NEW, POTENTIAL UAS CUSTOMERS IS FATALLY FLAWED.

       Scherf next calculates the purported damages from an alleged drop in the growth of new

UAS customers since the alleged breach. To support this opinion, Scherf reviews the trend in

UAS’s revenue growth over a ten-year period from                     . See Scherf Rep. at Ex. 3. He

reports that UAS had its highest ever new customer growth rate in                   . Id. That growth

then dropped consistently to                                                     . Id. It continued its

downward trend in                           . Id. Despite this, Scherf opines that UAS’s multi-year

downward growth trend would have been arrested in 2014 and held steady at                , but for the

alleged breach. Scherf uses this          figure to calculate that, but for the alleged breach, UAS

would have had about               in new monthly revenues by the end of 2017.

       As a preliminary matter, Scherf does not have the qualifications to opine on the

marketplace for video surveillance services or the reasons why UAS’s growth rates were dropping

before or after the alleged breach. See, e.g., Scherf Tr. at 13 – 17, 38. He does not know why

UAS’s growth was trending downward, and he cannot be permitted to opine that its growth would


                                                 19
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 28 of 41
 

have rebounded or held flat but for the alleged breach. See e.g., Calhoun v. Yamaha Motor Corp.,

U.S.A., 350 F.3d 316, 322 (3d Cir. 2003) (“An expert may be generally qualified but may lack

qualifications to testify outside his area of expertise.”); Ferris v. Penn. Fed’n Bhd. of Maint. of

Way Employees, 153 F. Supp. 2d 736, 743 (E.D. Pa. 2001) (“Although an expert’s testimony is

not limited to the area in which he or she has specialized, the party offering the expert must

demonstrate that the expert has the necessary expertise to provide reliable evidence. . . . If the

expert testimony falls outside a witness’s expertise, the court should exclude it.”).

       Regardless, once Scherf calculated that UAS lost                 per month in new recurring

monthly revenue, one might have expected him to calculate the present value of that income stream

(after accounting for attrition, the time value of money, the cost to service these new customers,

and other factors). Such an approach might, if based on appropriate evidence and assumptions,

have been methodologically defensible. See e.g., In re TMI Litig., 193 F.3d at 677 (although the

Daubert analysis “does not preclude testimony merely because it may be based upon an

assumption, the supporting assumption must be sufficiently grounded in sound methodology and

reasoning to allow the conclusion it supports to clear the reliability hurdle”).

       Instead, Scherf took yet another indefensible shortcut. For many years, UAS has retained

an outside consultant called Barnes Associates to prepare an annual Opinion of Value of UAS.

Barnes Associates reviews transactions involving the sale of security alarm companies and

information about UAS, and it comes to an annual conclusion on what a willing buyer might pay

for UAS—the entire company—expressed as a multiple of its monthly recurring revenue. See Ex.

K (Dep. Ex. 50 (Barnes Reports from 2011 – 2017)). In its 2014 report on the sale value of UAS

as of the end of 2013, Barnes Associates concluded that a willing buyer might pay a multiple of

      UAS’s recurring monthly revenue to acquire UAS’s business (less deductions for debt and



                                                 20
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 29 of 41
 

other factors). See id. at UAS-HC-00005510. Scherf borrows that          multiplier from the Barnes

Associates’ report on the sale value of UAS’s entire business as of December 31, 2013, and he

multiplies it by the          in additional revenue he believes UAS should have had by the end

of 2017. Scherf. Rep. at 13. On this basis, Scherf would opine that UAS lost another

because of the alleged breach. There are numerous problems with this methodology.

       First, the Barnes Associates report states that this        multiple is used to appraise the

sale value of the entire company as of 2013. There is no claim that UAS was harmed because it

attempted to sell the company and found it was worth less because of something Honeywell failed

to do. And there is nothing in Scherf’s report or the Barnes Associates reports to suggest that a

          slice of UAS’s business would have the same value as the whole of its monthly recurring

revenue stream. As such, it is unclear why Barnes Associates’ valuation multiple would be an

appropriate measure of damages at all. Scherf claims that it is “essentially an incremental value of

cash flow because values of companies are based on cash flow” and a “shortcut to cash flow.”

Scherf Tr. at 202 – 204. But that is nowhere stated in the Barnes Associates reports.

       Second, Scherf uses this 2013 valuation multiple as a proxy for damages in a case that

assumes breach of a contract to deliver a future Honeywell product line, to service future

customers. But the costs and features of such a system, and the characteristics of those future

customers, could not have been known to Barnes Associates when preparing their opinion of

UAS’s value as of December 31, 2013. Even Scherf admits that if the costs of the future Raven IP

system were far higher than the existing Raven analog system, then this would drive down the

value of this revenue stream and affect the valuation multiple. See id. at 215 – 217. So how can

the Court be certain Barnes Associates took all this into account when preparing its 2013 Opinion

of Value and that this revenue multiple can now be used to calculate contract damages? “Well,



                                                21
             Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 30 of 41
 

because Barnes is an expert in the securities industry and he would know what a dollar RMR would

be worth, which would, on average, take into account the cost of to buy the equipment and all the

other costs associated.” Id. at 215 – 216. But that future IP equipment and its pricing did not exist

and were not known to Barnes Associates when preparing their 2013 valuation report.

           This points to the third and perhaps most significant flaw in this part of Scherf’s opinion.

It was Barnes Associates, not Scherf, that came up with the                valuation multiple in the exercise

of its judgment, on the basis of its professional experience, the information available to it in 2014,

and its knowledge of transactions in the security industry—all for a purpose other than opining on

contract damages. See Ex. K (Dep. Ex. 50) at UAS-HC-00005510. While Scherf claims to have

talked to Mr. Barnes and “got comfortable that that was an appropriate number for me to use,”

Scherf Tr. at 208, his report discloses no attempt by Scherf himself to validate this figure using his

own professional judgment.

           Barnes Associates has not been disclosed or subjected to the rigors of expert discovery in

this litigation. As a result, whatever their reputations, its people cannot offer expert testimony at

any trial, Fed. R. Civ. P. 26(a)(2)(A), and they cannot provide the necessary foundation for

Scherf’s application of the                      valuation multiple to a     slice of UAS’s supposedly lost

business opportunities. Nor can Scherf build his opinions on the work of another expert, when he

has not independently verified that work.3 See, e.g., Am. Key Corp. v. Cole Nat’l Corp., 762 F.2d

1569, 1580 (11th Cir. 1985) (“Expert opinions ordinarily cannot be based upon the opinions of

others whether those opinions are in evidence or not.”); McLeod v. Dollar Gen., No. 13-3113,

                                              
     3
        Scherf later claims that UAS has lost enterprise value to the tune of          as of the
end of 2017. In fact, the Barnes reports show that UAS was worth more as a going concern as of
the end of 2017 than in any prior year. See Ex. K (Dep. Ex. 50) at UAS-HC-00005427, 5469, 5510,
5551, 5592, 5629, and 5667. Regardless, again, Scherf bases this entirely on paraphrase of a
Barnes’ report, not his own work. He cannot offer this opinion at trial.

                                                               22
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 31 of 41
 

2014 WL 4634962, at *6 (E.D. Pa. Sept. 16, 2014) (Rule 703 “was not intended to abolish

the hearsay rule and to allow a witness, under the guise of giving expert testimony, to in effect

become the mouthpiece of the witnesses on whose statements or opinions the expert purports to

base his opinion.”) (quoting Loeffel Steel Prod., Inc. v. Delta Brands, Inc., 387 F. Supp. 2d 794,

808 (N.D. Ill. 2005))); Legendary Art, LLC v. Godard, No. 11-0674, 2012 WL 3550040, at *1

(E.D. Pa. Aug. 17, 2012) (expert could not build business valuation on the plaintiff’s projections

where the expert had not “engaged in any independent verification of the projections”); Malletier

v. Dooney & Bourke, Inc., 525 F. Supp. 2d 558, 664 – 66 (S.D.N.Y. 2007) (expert opinion that

relied on analysis that was “beyond [the expert’s] ken” and conducted by another analyst from the

expert’s company was inadmissible) (internal quotations omitted)). For this reason and the other

reasons discussed above, this part of Scherf’s opinion must also be excluded.

IV.    SCHERF’S METHODOLOGY FOR CALCULATING RE-INVESTMENT COSTS
       ON EXISTING RAVEN ANALOG EQUIPMENT IS ALSO FLAWED.

       A.      Scherf Has No Sound Methodology for Identifying and Calculating
               Replacements Cost Damages for past Replacements.

       Scherf opines that UAS was forced to replace certain Honeywell analog systems that it

leased to customers sooner than would have been necessary if Honeywell had developed a Raven

IP system as allegedly promised. In support of this, Scherf again pretends to be an expert on video

surveillance products, opining that “[t]he installed Honeywell Raven analog products had less

value to UAS and its customers due to its assumed breach,” and the alleged breach caused UAS

to “incur additional equipment and installation costs on certain of its existing customers.” Scherf

Rep. at 14. Scherf’s training and professional experience do not equip him to offer these opinions.

       To calculate the damages in this category, Scherf again relies on timing as the sole proxy

for causation. He lists every UAS lease customer that replaced a Honeywell system after the

alleged breach and within five years after the installation of the original Honeywell machine. See

                                                23
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 32 of 41
 

id. at Ex. 4A. He then opines that the full cost of the replacement systems, more than              ,

count as damages. But Scherf (again) makes zero effort to narrow this down to systems that had

to be replaced because of the alleged breach. Pressed on how Honeywell’s performance of the

alleged Integration Agreement would have alleviated the need to replace the systems identified on

his Exhibit 4A, Scherf could not explain:

       Q. Had Honeywell fulfilled its obligations under the integration agreement, how would that
       address the need for a new replacement system at                       on September 24 of
       2014?

       A. Well, if Honeywell had agreed to and accept its obligation under the Integration
       Agreement, as I said before, we wouldn’t be here. I wouldn’t have been engaged. I
       wouldn’t have done all this work.

       Q. Doesn’t answer my question. How would it have avoided the need to install another
       Honeywell system on September 24th of 2014? What was it Honeywell was supposed to
       do that it didn’t do that led to the need to install that system on September 24 of 2014, just
       as one example?

       A. I don’t know the answer as I’m sitting here. I have to think about that.

       Q. Okay. Would that be true for all the others on Exhibit 4 A as well?

       A. Yeah, other than how I’ve already came to that number.

Scherf Tr. at 236 – 237. Asked why UAS had replaced the systems on his Exhibit 4A and how this

related to the alleged breach, Scherf responded “[b]ecause it wasn’t functioning properly. . . . [I]f

it was functioning properly, they wouldn’t have replaced it. Id. at 222. But could Scherf state that

a given machine on his list was replaced due to a malfunction? “Specifically that one? Not as I’m

sitting here.” Id. at 223. The only thing he knows about the machines on his list is their dates of

installation and replacement—nothing more. Id. And his report cited no evidence that the alleged

breach (as opposed to other factors) led, for example, to the installation of a second Honeywell

machine at                   on September 24, 2014—only weeks after the first Honeywell system

was installed on August 31, 2014. See Scherf Rpt. at Ex. 4A.

                                                 24
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 33 of 41
 

       In reality, there is no reason to believe that the systems on Scherf’s Exhibit 4A were

malfunctioning or that Honeywell’s performance under the alleged Integration Agreement would

have alleviated the need to replace them. As Scherf himself admitted, UAS’s allegation is that

Honeywell was supposed to have started development of a new Raven IP system in the third

quarter of 2014, but deliveries of that system would not have occurred for another year or two.

Scherf Tr. at 227 – 228. If deliveries would not have started until 2016 or later, then there is no

plausible explanation for how Honeywell’s performance would have alleviated the need to replace

existing Raven analog systems as early as September 24, 2014, as Scherf opines.

       Even if one accepted the untenable premise that Honeywell’s performance would somehow

have delayed the replacement of the machines on Scherf’s Exhibit 4A, UAS does not allege that

Honeywell would ever have been obligated to ship them new Raven IP machines for free. See Am.

Compl. ¶ 76. Yet Scherf deducts nothing to account for whatever UAS would have had to pay to

purchase replacement systems in a world where Honeywell had not breached any alleged

agreement. Scherf Tr. at 229 – 235. Nor does Scherf deduct anything for the years of service and

revenues UAS did get out of those machines before their replacement. Id.

       Scherf’s damages model therefore invites a windfall, double recovery in the form of free

use and replacement of Honeywell equipment. Fin. Cas. & Sur., Inc. v. Bonino, No. 11-4316, 2015

WL 6442412, at *3 (D.N.J. Oct. 22, 2015) (“compensatory damages for breach of contract . . .

does not allow for double recovery, but rather is designed under the law to place the injured party

in as good a monetary position as it would have enjoyed if the contract had been performed as

promised” (internal quotation marks omitted)). This is not legally permissible, and it is not an

appropriate damages methodology.




                                                25
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 34 of 41
 

       B.       Scherf Cannot Testify on Millions of Dollars in Future Damages “Exposure.”

       Scherf next identifies     existing video surveillance systems—some from Honeywell and

some from other manufacturers—that he anticipates UAS might need to replace in the future due

in some way to Honeywell’s alleged breach. Why? Again, it is all about timing: the      customers

on Scherf’s list had new video surveillance systems (from one manufacturer or another) installed

within five years before the date of Scherf’s report. Scherf figures some or all of these customers

will get new systems before their leases are up for renewal, and Honeywell should pay for them.

Scherf then opines that the average replacement cost of these systems is              , leading to

approximately             in “exposure” to future replacement costs. This approach is indefensible.

       First, there is neither rhyme nor reason to the criteria by which Scherf identified the

UAS lease customers whom he opines may become future sources of damages. He simply selected

every UAS lease customer who got a new machine within the five years before Scherf issued his

report. Scherf goes so far as to charge Honeywell with the obligation to replace non-Honeywell

equipment that UAS decided to install years after the alleged breach. See Scherf Rep. at Ex. 4B

(listing dozens of customers who had Dahua, not Honeywell, machines installed years after the

alleged breach). Scherf has done nothing to identify or isolate the customers that are likely to

require early replacements because of something Honeywell did or failed to do. He has simply

identified a group of UAS customers based upon an arbitrary time cutoff and called them sources

of damages—with no established nexus to Honeywell or the alleged breach.

       Second, repeating the mistake from his prior section, Scherf opines that Honeywell should

pay the full replacement cost for this portion of its installed base—regardless of how long the

systems have operated and how much UAS would have paid for replacements absent any alleged

breach. Again, this would lead to a windfall recovery for UAS.



                                                26
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 35 of 41
 

        Third, Scherf opines that the cost to replace each of these systems will be exactly           —

a round number seemingly pulled from thin air and supported by no rigorous calculations. Scherf

admits this is not a real number. He “wanted to use approximation because it’s an exposure item

and I didn’t want to calculate it to the penny because that would give the sense, in my view, false

sense of anything other than an approximation. . . . We should think it’s all               .” We think

it’s a number in between.” Scherf Tr. at 253. This is not a damages methodology. It is a closing

argument to ask a jury to give UAS more money.

        Scherf would nevertheless like to testify about his views on these topics so “the jury can

take what it sees is worth from that exposure.” Id. at 251. But Scherf himself acknowledges that

he has reached no opinion on damages in this category to a reasonable degree of professional

certainty. Id. at 250. This alone is sufficient to exclude this part of Scherf’s opinion. See, e.g., Ware

v. Rodale Press, Inc., 322 F.3d 218, 226 (3d Cir. 2003) (“At a minimum, reasonable certainty

embraces a rough calculation that is not too speculative, vague or contingent upon some unknown

fact.” (internal quotation marks omitted)).

V.      SCHERF’S CALCULATION OF EMPLOYEE COSTS ATTRIBUTABLE TO THE
        ALLEGED BREACH IS LIKEWISE FATALLY FLAWED.

        Scherf next calculates damages in the form of “Ongoing Support Costs of the Raven

Analog” system. According to Scherf, after the alleged breach on September 22, 2014, “Honeywell

stopped all future development and product support of the Raven system,” and left UAS “to

support the Raven analog with its own staff.” Scherf Rep. at 15 – 16. Scherf opines that more than

      UAS employees each spent a portion of their time supporting the Raven analog system

between September 2014 and September 2018, and that a portion of their salaries are therefore

damages that Honeywell owes to UAS. There are numerous problems with this.




                                                   27
        Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 36 of 41
 

       First, Scherf’s premises are false. UAS’s own president and corporate designee admitted

that Honeywell continued to provide on-site technical support to UAS at least through the date of

his September 2018 deposition. See, e.g., Ex. L (UAS Tr.) at 255 – 256. He also admitted that

Honeywell delivered software enhancements for the Raven analog system after September 22,

2014. See, e.g., Ex. M (UAS Tr.) at 475 – 476.

       Second, Scherf implicitly assumes that Honeywell’s fulfillment of the alleged Integration

Agreement would somehow have enabled UAS immediately to cease incurring all expenses

associated with monitoring and servicing its installed base of        Raven analog systems. But

Scherf himself acknowledges that no Raven IP system would have been available for delivery until

a year or two after the alleged breach in September 2014. See Scherf Tr. at 32 – 33. Even then

UAS’s alleged plan was “to transition the installed analog customer base at a pace it could have

chosen…” Scherf Rep. at 8; Am. Compl. ¶ 69. The time UAS employees spent monitoring,

troubleshooting, and servicing its installed base of       Raven analog systems would not have

disappeared overnight on September 22, 2014.4

       Despite this, Scherf identifies more than         UAS employees whom he opines spent

various percentages of their time on the Raven analog system as a result of the alleged breach—

time he contends they would not have spent if Honeywell had fulfilled its purported obligations

under the Integration Agreement. Scherf opines that a portion of each individual’s salary should

therefore be treated as “damages” resulting from the breach. How does Scherf arrive at the

                                              
      4
         Scherf claimed to recall evidence that Honeywell was supposed to deliver bug fixes for the
Raven analog system in October 2014. Scherf Tr. at 261 – 263. But Scherf has no professional
background on the basis of which to opine that these bug fixes, whatever that means, would
immediately have eliminated the work of          of UAS employees. And Scherf did not attempt
to identify those damages flowing from the purported failure to deliver bug fixes for the Raven
analog system separate from those flowing from the alleged failure to deliver a Raven IP system,
at issue in the Amended Complaint. See id. at 267 – 269.

                                                 28
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 37 of 41
 

percentages and other numbers he uses for his calculations? Again, through unquestioning

acceptance of anything UAS tells him. Specifically, UAS management provided Scherf with a list

of UAS employees who purportedly spent time on the Raven analog system from 2012 through

2017. See Ex. N (Dep. Ex. 282). UAS’s spreadsheet says how much time each person is estimated

to have spent on issues relating to the Raven analog system from 2012 to 2017, ranging from

       , with no variation year over year. Scherf moved that information into his own Excel file

(which has not been produced to Honeywell), removed the years 2012 and 2013 (because they pre-

dated the alleged breach), and removed the line for UAS President Scott Elkins (because he would

have worked there regardless of the alleged breach). Scherf Tr. at 283 – 285.

       That is literally everything Scherf did to come to his opinion that Honeywell owes UAS

more than                 in damages flowing from personnel costs. Scherf did not remove the

salaries or time associated with the first nine months of 2014, notwithstanding that he assumes the

breach occurred on September 22, 2014. See id. at 269 – 273 (acknowledging that this was a

mistake). He did not attempt to determine how Honeywell’s performance under the alleged

contract would possibly have eliminated 100% of these employee’s work related to the Raven

analog system. Id. at 279 – 282. He did nothing to confirm that any of these people actually worked

on the Raven analog system or spent the percentages of their time reported on UAS’s spreadsheet.

Id. at 277–279. He did not, for example, perform any kind of time study to confirm the numbers

reported to him by UAS management. Id. at 279 (a time study “wasn’t cost effective”). While

Scherf appropriately treated UAS’s President as a “fixed” cost that would not have varied

regardless of the assumed breach, he gave no similar consideration to its Vice President of

Operations, who alone accounts for more than                             in the supposed damages

in this category. Id. at 279 – 281.



                                                29
         Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 38 of 41
 

        Far from using any reliable methodology to ascertain the damages from Honeywell’s

alleged breach, Scherf—again—simply took whatever UAS gave him and did the arithmetic.

Scherf should not be permitted to present the resulting numbers as the opinion of an expert. See

Bruno, 311 F.R.D. at 137 (“[B]lind adherence to data absent any sort of independent investigation

stops short of the type of reliability contemplated by Daubert”).

                                        CONCLUSION

        Scherf has no professional experience with video security, the security market, or the

technologies at issue in this matter. His opinion rests on a host of questionable suppositions

authored by UAS’s management and other consultants, which Scherf did nothing to verify

independently. His data are riddled with errors and contradictions. And none of his opinions are

calculated to identify customer losses, equipment costs, and employee costs that occurred as a

result of the alleged breach, as opposed to other factors. Honeywell respectfully requests that

Scherf’s opinions be excluded in their entirety and that Scherf not be permitted to testify at any

trial of this matter.




                                                30
           Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 39 of 41
 

    Dated: February 8, 2019          MARSHALL DENNEHEY WARNER
                                         COLEMAN & GOGGIN

                                     KEVIN E. HEXSTALL, ESQUIRE
                                     Attorney ID. No. 81248
                                     kehexstall@mdwcg.com
                                     2000 Market Street
                                     Suite 2300
                                     Philadelphia, PA 19103
                                     215-575-2600
                                     215-575-0856

                                              and

                                     GREENE ESPEL PLLP


                                     s/ Mark L. Johnson
                                     Mark L. Johnson, Reg. No. 0345520,
                                            pro hac vice
                                     Holley C. Horrell, Reg. No. 0399636,
                                            pro hac vice
                                     Anna M. Tobin, Reg. No. No. 395706,
                                            pro hac vice
                                     222 S. Ninth Street, Suite 2200
                                     Minneapolis, MN 55402
                                     mjohnson@greeneespel.com
                                     sdunlop@greeneespel.com
                                     hhorrell@greeneespel.com
                                     atobin@greeneespel.com
                                     (612) 373-0830

                                     Attorneys for Defendant, Honeywell International
                                     Inc.




                                         31
           Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 40 of 41
 

                                  CERTIFICATE OF SERVICE

          On February 8, 2019, I caused to be served a true and correct copy of the foregoing

Defendant Honeywell International Inc.’s Memorandum in Support of Its Motion to Exclude the

Expert Testimony of Stephen Scherf, upon the following counsel of record by electronic mail as

follows:

    Mark L. Rhoades                                 Joseph M. Profy
    Rhoades LLC                                     Jacobs Law Group PC
    1528 Walnut Street, Suite 1650                  2005 Market Street, Suite 1120
    Philadelphia, PA 19102                          Philadelphia, PA 19103
    mrhoades@rhoadesllc.com                         jprofy@jacobslawpc.com



    Dated: February 8, 2019                         GREENE ESPEL PLLP


                                                    s/ Mark L. Johnson
                                                    Mark L. Johnson, Reg. No. 0345520,
                                                           pro hac vice
                                                    Holley C. Horrell, Reg. No. 0399636,
                                                           pro hac vice
                                                    Anna M. Tobin, Reg. No. No. 395706,
                                                           pro hac vice
                                                    222 S. Ninth Street, Suite 2200
                                                    Minneapolis, MN 55402
                                                    mjohnson@greeneespel.com
                                                    sdunlop@greeneespel.com
                                                    hhorrell@greeneespel.com
                                                    atobin@greeneespel.com
                                                    (612) 373-0830

                                                    Attorneys for Defendant, Honeywell
                                                    International Inc.




                                                 32
       Case 2:17-cv-04660-WB Document 53 Filed 02/08/19 Page 41 of 41



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNIVERSAL ATLANTIC SYSTEMS,                      Case No. 17-4660

                              Plaintiff,

v.

HONEYWELL INTERNATIONAL INC.,

                            Defendant.



                  DECLARATION OF MARK L. JOHNSON
           IN SUPPORT OF HONEYWELL INTERNATIONAL INC.’S
          MOTION TO EXCLUDE TESTIMONY OF STEPHEN SCHERF
     PURSUANT TO DAUBERT V. MERRELL DOW PHARMACEUTICALS, INC.
                          WITH EXHIBITS A-N




                      FILED UNDER SEAL

CONTAINS DISCOVERY MATERIAL MARKED HIGHLY CONFIDENTIAL OR CONFIDENTIAL
                    PURSUANT TO PROTECTIVE ORDER
